


Western Digital Corporation
ID: 33-0956711
3355 Michelson Drive, Suite 100
Irvine, CA 92612


Notice of Grant of Stock Option
and Option Agreement - Non-Executives






Name                            Option No.: #######
Address Line 1                        Plan:    2004 Performance Incentive Plan
City, State Zip                        ID: ####








Congratulations! Effective <<date>>, you have been granted a(n) <<option type>>
to buy <<number>> shares of Western Digital Corporation stock at <<$ option
price>> per share. The option was granted under the Amended and Restated 2004
Performance Incentive Plan (the “Plan”).1 




Vesting:






Shares1        Vest Type    Full Vesting    Expiration Date2 








Your option is subject to the terms and conditions of this Notice, the attached
Standard Terms and Conditions for Stock Options - Non-Executives (including any
special terms and conditions set forth in any appendices attached hereto)
(collectively, the “Standard Terms”), and the Plan. By accepting the option, you
are agreeing to the terms of the option as set forth in those documents. You
should read the Plan, the Prospectus for the Plan, and the Standard Terms. The
Standard Terms and the Plan are each incorporated into (made a part of) this
Notice by this reference. You do not have to accept your option. If you do not
agree to the terms of your option, you should promptly return this Notice to the
Western Digital Corporation Stock Plans Administrator.


A copy of the Plan, the Prospectus for the Plan, and the Standard Terms have
been provided to you. If you need another copy of any of these documents, or if
you would like to confirm that you have the most recent version, you may obtain
another copy in the Company Library on the E*TRADE website. These documents are
also available on the Western Digital Intranet site under Legal.


















1.
The number of shares subject to the option and the per-share exercise price of
the option are subject to adjustment under Section 7.1 of the Plan (for example,
and without limitation, in connection with stock splits).

2.
The option is subject to early termination under Section 5 of the attached
Standard Terms and Conditions for Stock Options.





--------------------------------------------------------------------------------




Western Digital Corporation 3355 Michelson Drive, Suite 100
Irvine, California 92612 Telephone 949 672-7000


STANDARD TERMS AND CONDITIONS FOR STOCK OPTIONS - NON-EXECUTIVES
Amended and Restated 2004 Performance Incentive Plan




1.
Option Subject to Amended and Restated 2004 Performance Incentive Plan.



The option (the "Option") referred to in the attached Notice of Grant of Stock
Option and Option Agreement (the "Notice") was issued under Western Digital
Corporation's (the "Corporation's") Amended and Restated 2004 Performance
Incentive Plan (the "Plan"). The Option is subject to the terms and provisions
of the Notice, these Standard Terms and Conditions for Stock Options (including
any special terms and conditions set forth in any appendices attached hereto)
(collectively, these “Standard Terms”), and the Plan. To the extent any
information in the Notice, the prospectus for the Plan, or other information
provided by the Corporation conflicts with the Plan and/or these Standard Terms,
the Plan or these Standard Terms, as applicable, shall control. To the extent
any terms and provisions in these Standard Terms conflict with the terms and
provisions of the Plan, the Plan shall control. The holder of the Option is
referred to herein as the "Participant." Capitalized terms not defined herein
have the meanings set forth in the Plan.


Unless otherwise expressly provided in other sections of these Standard Terms,
provisions of the Plan that confer discretionary authority on the Board or the
Administrator do not and shall not be deemed to create any rights in the
Participant unless such rights are expressly set forth herein or are otherwise
in the sole discretion of the Board or the Administrator so conferred by
appropriate action of the Board or the Administrator under the Plan after the
grant date of the Option.
2.
Option Agreement.



The Notice and these Standard Terms, together, constitute the Option Agreement
with respect to the Option pursuant to Section 5.3 of the Plan.
3.
Type of Stock Option



The Notice indicates whether the Option is intended to qualify as an incentive
stock option (an “ISO”) under the Internal Revenue Code of 1986, as amended (the
"Code"), or is a nonqualified stock option (an option that is not an ISO). ISOs
are subject to additional requirements under the Code as generally described in
Section 5.1 of the Plan. If the aggregate fair market value of the shares with
respect to which ISOs (whether granted under the Option or otherwise) first
become exercisable by the Participant in any calendar year exceeds $100,000, as
measured on the applicable option grant dates and as determined in accordance
with Code Section 422 and the regulations promulgated thereunder, the
limitations of Section 5.1.2 of the Plan shall apply and to such extent the
Option will be rendered a nonqualified stock option.
4.
Vesting



The Option shall vest and become exercisable in percentage installments of the
aggregate number of shares subject to the Option as set forth in the Notice. The
first vesting installment of the Option shall be a fixed installment covering
the number of shares, and vesting on the fixed vesting date, set forth in the
first line of the Notice under “Vesting.” In each case, the Option is subject to
earlier termination in accordance with Section 5.


The Option may be exercised only to the extent it is vested and exercisable. To
the extent that the Option is vested and exercisable, the Participant has the
right to exercise the Option (to the extent not previously exercised), and such
right shall continue, until the expiration or earlier termination of the Option
as provided in Section 5. Fractional share interests shall be disregarded, but
may be cumulated.


The vesting schedule requires continued employment or service through each
applicable vesting date as a condition to the vesting of the applicable
installment of the Option and the rights and benefits under this Option
Agreement. Employment or service for only a portion of the vesting period, even
if a substantial portion, will not entitle the Participant to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as provided in Section 6 below
or under the Plan.




--------------------------------------------------------------------------------




5.
Expiration of Option

The Option shall expire and the Participant shall have no further rights with
respect thereto upon the earliest to occur of (a) the termination of the Option
as provided in Section 6 below, (b) the termination of the Option as provided in
Section 7.4 of the Plan, or (c) the Expiration Date set forth in the Notice. The
Option may not be exercised at any time after a termination or expiration of the
Option.
6.
Termination of Employment, Total Disability or Death



The Option shall be exercisable by the Participant (or his or her permitted
successor in interest) following the Participant's termination of employment
only to the extent provided below in this Section 6. Except as provided in
Section 6(f) below, the last day that the Participant is employed by the
Corporation or a Subsidiary prior to a period of non-employment by any such
entity is referred to as the Participant’s “Severance Date.” In each case
described below, the Option shall be subject to earlier termination as
contemplated by Section 5.


(a)    Termination of Employment Generally. In the event the Participant ceases
to be an employee of the Corporation or any of its Subsidiaries for any reason
(other than a termination of employment by the Corporation or one of its
Subsidiaries for Cause (as defined below), due to the Participant’s death or
Retirement (as defined below), or at a time when the Participant is Totally
Disabled (as defined below)), the Option shall, to the extent that it is not
vested and exercisable on the Participant’s Severance Date, terminate effective
immediately following the Participant’s Severance Date and, to the extent that
the Option is exercisable by the Participant on the Participant’s Severance
Date, it may be exercised by the Participant at any time within three months
following the Participant’s Severance Date. The Option, to the extent
exercisable for the three-month period following the Participant’s Severance
Date and not exercised during such period, shall terminate at the close of
business on the last day of the three-month period.


(b)    Total Disability. In the event that the Participant ceases to be an
employee of the Corporation or any of its Subsidiaries at a time when the
Participant is Totally Disabled and is not eligible to Retire, the Option shall,
to the extent that it is not vested and exercisable on the Participant’s
Severance Date, terminate effective immediately following the Participant’s
Severance Date. In such circumstances, or in the event that the Participant
incurs such a Total Disability within not more than three months of the
Participant’s Severance Date if the termination of the Participant’s employment
was for any reason other than a termination of employment by the Corporation or
one of its Subsidiaries for Cause, the Option may, to the extent the Option was
exercisable by the Participant on the Participant’s Severance Date, be exercised
by the Participant (or, if the Participant is then incapacitated, by the
Participant's personal representatives, heirs, or legatees) at any time during
the one-year period following the Participant’s Severance Date. The Option, to
the extent exercisable for the one-year period following the Participant’s
Severance Date and not exercised during such period, shall terminate at the
close of business on the last day of the one-year period. For purposes of the
Option, “Total Disability” (which term shall include “Totally Disabled”) means a
“permanent and total disability” within the meaning of Section 22(e)(3) of the
Code.


(c)    Death. If the Participant dies while he or she is an employee of the
Corporation or any of its Subsidiaries, the Option (to the extent outstanding
and not previously vested and exercisable) shall vest and become exercisable on
the Participant’s Severance Date and shall continue to be exercisable by the
Participant’s personal representatives, heirs or legatees, as applicable, at any
time during the three-year period following the Participant’s Severance Date.
The Option, to the extent exercisable for the three-year period following the
Participant’s Severance Date and not exercised during such period, shall
terminate at the close of business on the last day of the three-year period.


(d)    Retirement. If the Participant Retires from the Corporation or one of its
Subsidiaries, the Option (to the extent outstanding and not previously vested
and exercisable) shall vest and become exercisable on the Participant’s
Severance Date and shall continue to be exercisable by the Participant (or if
the Participant is then deceased, by the Participant’s personal representatives,
heirs or legatees, as applicable) at any time during the three-year period
following the Participant’s Severance Date. The Option, to the extent
exercisable for the three-year period following the Participant’s Severance Date
and not exercised during such period, shall terminate at the close of business
on the last day of the three-year period. Notwithstanding the foregoing, in the
event a Retired Participant provides services to a competitor of the Corporation
or any of its Subsidiaries as an employee, consultant, director, officer,
representative, independent contractor or otherwise, or otherwise competes with
the business of the Corporation or its Subsidiaries (in each case as determined
by the Administrator its sole discretion), the Option, to the extent not
previously exercised, shall immediately terminate. In addition, in such event
the Corporation shall have the right to recover any profits realized by such
Retired Participant as a result of any exercise of the Option during the
six-month period prior to the date such Retired Participant commenced providing
such services to a competitor. For this purpose, the Participant shall be deemed
to have “Retired” (which term shall include “Retirement,” “Retire” and
“Retires”) if the Participant retires from employment with the Corporation or
one of its Subsidiaries for any reason other than Cause after




--------------------------------------------------------------------------------




satisfying all of the following at the time of such retirement: (i) the
Participant is at least 65 years of age, (ii) the Participant’s age plus total
years of continuous service with the Corporation or any of its Subsidiaries (as
determined by the Administrator in its sole discretion) totals at least 75, and
(iii) the Participant has five (5) or more years of continuous service with the
Corporation or any of its Subsidiaries (as determined by the Administrator in
its sole discretion) ending on the date of such retirement. For purposes of
calculating “age plus total years of continuous service” under clause (ii)
above, fractional years shall be disregarded but may be cumulated (so that, by
way of example only, a Participant who is age 65 and 6 months with 9 years and 6
months of continuous service would satisfy the requirements of clause (ii),
while a Participant who is age 65 and 6 months with 9 years and 5 months of
continuous service would not satisfy the requirements of clause (ii)). For
purposes of calculating the Participant’s “years of continuous service” under
clause (ii) or clause (iii) above, in no event shall the Participant accrue more
than one year of service with respect to any period of twelve consecutive months
(that is, concurrent employment by both the Corporation and one or more of its
Subsidiaries, or by multiple Subsidiaries, for a month shall not be counted as
more than one month of service).


(e)    Termination for Cause. Notwithstanding the foregoing provisions of this
Section 6, if the Participant's employment with the Corporation or any of its
Subsidiaries is terminated by the Corporation or one of its Subsidiaries for
Cause, the Option (whether or not all or any portion of such Option is then
vested and exercisable) shall immediately terminate effective immediately
following the Participant’s Severance Date. For these purposes, the term “Cause”
shall mean the occurrence or existence of any of the following with respect to
the Participant, as determined by the Administrator or its delegate or delegates
in its or their sole discretion:


(i)    the Participant’s conviction by, or entry of a plea of guilty or nolo
contendre in, a court of competent and final jurisdiction for any crime
involving moral turpitude or any felony punishable by imprisonment in the
jurisdiction involved;


(ii)    whether prior or subsequent to the date hereof, the Participant’s
willful engaging in dishonest or fraudulent actions or omissions;


(iii)    the Participant’s failure or refusal to perform his or her duties as
reasonably required by his or her employer;


(iv)    negligence, insubordination, violation by the Participant of any duty
(loyalty or otherwise) owed to the Corporation, one or more of its Subsidiaries,
or any of their respective affiliates, or any other misconduct on the part of
the Participant;


(v)    the repeated non-prescription use of any controlled substance, or the
repeated use of alcohol or any other non-controlled substance which in the
Administrator’s (or its delegate’s or delegates’) reasonable determination
interferes with the Participant’s service as an officer or employee of the
Corporation, one or more of its Subsidiaries, or any of their respective
affiliates;


(vi)    sexual harassment by the Participant that has been reasonably
substantiated and investigated;


(vii)    involvement in activities representing conflicts of interest with the
Corporation, one or more of its Subsidiaries, or any of their respective
affiliates;


(viii)    improper disclosure of confidential information;


(ix)    conduct endangering, or likely to endanger, the health or safety of
another employee;


(x)    falsifying or misrepresenting information on the records of the
Corporation, one or more of its Subsidiaries, or any of their respective
affiliates;


(xi)    the Participant’s physical destruction or theft of substantial property
or assets of the Corporation, one or more of its Subsidiaries, or any of their
respective affiliates;


(xii)    breach of any policy of, or agreement with, the Corporation, one or
more of its Subsidiaries, or any of their respective affiliates applicable to
the Participant or to which the Participant is otherwise bound.
 
(f)    Continuation of Services. If the Participant’s employment with the
Corporation or any of its Subsidiaries terminates (regardless of the reason)
but, immediately thereafter, the Participant continues to render services to the
Corporation or any of




--------------------------------------------------------------------------------




its Subsidiaries as an employee, director or consultant, such Participant’s
Severance Date for purposes of the Option shall not be the date such
Participant’s employment terminates, but instead shall be the last day that the
Participant either is employed by or actually renders services to the
Corporation or any of its Subsidiaries. As provided in Section 6.1 of the Plan,
the Administrator shall be the sole judge for purposes of the Option of whether
the Participant continues to render services the Corporation or its Subsidiaries
and the date, if any, upon which such services shall be deemed to have
terminated.


(g)    Exercise Period for ISOs. Notwithstanding any post-termination exercise
period provided for herein or in the Plan, the Option will qualify as an ISO
only if it is exercised within the applicable exercise periods for ISOs under,
and meets all of the other requirements of, the Code. If the Option is not
exercised within the applicable exercise periods for ISOs or does not meet such
other requirements, the Option will be rendered a nonqualified stock option.
7.
Exercise of Option



The Option shall be exercisable by the delivery to the Secretary of the
Corporation (or such other person as the Administrator may require pursuant to
such administrative exercise procedures as the Administrator may implement from
time to time) of:


•
a written notice stating the number of shares of Common Stock to be purchased
pursuant to the Option or by the completion of such other administrative
exercise procedures as the Administrator may require from time to time,

•
payment in full for the purchase price (the per-share exercise price of the
Option multiplied by the number of shares to be purchased) in cash, check or by
electronic funds transfer to the Corporation, or (subject to compliance with all
applicable laws, rules, regulations and listing requirements and further subject
to such rules as the Administrator may adopt as to any non-cash payment) in
shares of Common Stock already owned by the Participant, valued at their fair
market value on the exercise date;

•
any written statements or agreements required by the Administrator pursuant to
Section 8.1 of the Plan; and

•
satisfaction of the tax withholding provisions of Section 8.5 of the Plan.



The Administrator also may, but is not required to, authorize a non-cash payment
alternative by notice and third party payment in such manner as may be
authorized by the Administrator.


The Option will qualify as an ISO only if it meets all of the applicable
requirements of the Code.
8.
Nontransferability



The Option and any other rights of the Participant under this Option Agreement
or the Plan are nontransferable and exercisable only by the Participant, except
as set forth in Section 5.7 of the Plan. For purposes of clarity, the
Administrator has not authorized any transfer exceptions as contemplated by
Section 5.7.2 of the Plan.
9.
No Right to Employment



Nothing contained in this Option Agreement or the Plan constitutes a continued
employment or service commitment by the Corporation or any of its Subsidiaries,
affects the Participant’s status, if he or she is an employee, as an employee at
will who is subject to termination without cause, confers upon the Participant
any right to remain employed by or in service to the Corporation or any
Subsidiary, interferes in any way with the right of the Corporation or any
Subsidiary at any time to terminate such employment or service, or affects the
right of the Corporation or any Subsidiary to increase or decrease the
Participant’s other compensation.
10.
Rights as a Stockholder



Neither the Participant nor any beneficiary or other person claiming under or
through the Participant shall have any right, title, interest or privilege in or
to any shares of Common Stock subject to the Option except as to such shares, if
any, as shall have been actually issued to such person and recorded in such
person’s name following the exercise of the Option or any portion thereof.
11.
Notices



Any notice to be given under the terms of this Option Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the address last reflected
on the Corporation’s payroll records, or at such other address as either party
may hereafter designate in writing to the other. Any such notice shall be
delivered in person or shall be enclosed in a properly sealed envelope addressed
as aforesaid, registered or certified, and




--------------------------------------------------------------------------------




deposited (postage and registry or certification fee prepaid) in a post office
or branch post office regularly maintained by the United States Government, or
for non-U.S. employees, the government of the country where the Participant is
working and/or residing. Any such notice shall be given only when received, but
if the Participant is no longer employed by the Corporation or a Subsidiary,
shall be deemed to have been duly given five business days after the date mailed
in accordance with the foregoing provisions of this Section 11.
12.
Arbitration



Any controversy arising out of or relating to this Option Agreement (including
these Standard Terms) and/or the Plan, their enforcement or interpretation, or
because of an alleged breach, default, or misrepresentation in connection with
any of their provisions, or any other controversy or claim arising out of or
related to the Option or the Participant’s employment, including, but not
limited to, any state or federal statutory claims, shall be submitted to
arbitration in Orange County, California, U.S.A., before a sole arbitrator
selected from Judicial Arbitration and Mediation Services, Inc., Orange,
California, or its successor (“JAMS”), or if JAMS is no longer able to supply
the arbitrator, such arbitrator shall be selected from the American Arbitration
Association, and shall be conducted in accordance with the provisions of
California Code of Civil Procedure §§ 1280 et seq. as the exclusive forum for
the resolution of such dispute; provided, however, that provisional injunctive
relief may, but need not, be sought by either party to this Option Agreement in
a court of law while arbitration proceedings are pending, and any provisional
injunctive relief granted by such court shall remain effective until the matter
is finally determined by the arbitrator. Final resolution of any dispute through
arbitration may include any remedy or relief which the arbitrator deems just and
equitable, including any and all remedies provided by applicable U.S. state or
federal statutes. At the conclusion of the arbitration, the arbitrator shall
issue a written decision that sets forth the essential findings and conclusions
upon which the arbitrator’s award or decision is based. Any award or relief
granted by the arbitrator hereunder shall be final and binding on the parties
hereto and may be enforced by any court of competent jurisdiction. The parties
acknowledge and agree that they are hereby waiving any rights to trial by jury
in any action, proceeding or counterclaim brought by either of the parties
against the other in connection with any matter whatsoever arising out of or in
any way connected with any of the matters referenced in the first sentence
above. The parties agree that Corporation shall be responsible for payment of
the forum costs of any arbitration hereunder, including the arbitrator’s fee.
The parties further agree that in any proceeding with respect to such matters,
each party shall bear its own attorney’s fees and costs (other than forum costs
associated with the arbitration) incurred by it or him or her in connection with
the resolution of the dispute. By accepting the Option, the Participant consents
to all of the terms and conditions of this Option Agreement (including, without
limitation, this Section 12).
13.
Governing Law



This Option Agreement, including these Standard Terms, shall be interpreted and
construed in accordance with the laws of the State of Delaware (without regard
to conflict of law principles thereunder) and applicable United States federal
law.
14.
Severability



If the arbitrator selected in accordance with Section 12 or a court of competent
jurisdiction determines that any portion of this Option Agreement (including
these Standard Terms) or the Plan is in violation of any statute or public
policy, then only the portions of this Option Agreement or the Plan, as
applicable, which are found to violate such statute or public policy shall be
stricken, and all portions of this Option Agreement and the Plan which are not
found to violate any statute or public policy shall continue in full force and
effect. Furthermore, it is the parties’ intent that any order striking any
portion of this Option Agreement and/or the Plan should modify the stricken
terms as narrowly as possible to give as much effect as possible to the
intentions of the parties hereunder.
15.
Entire Agreement



This Option Agreement (including these Standard Terms) and the Plan together
constitute the entire agreement and supersede all prior understandings and
agreements, written or oral, of the parties hereto with respect to the subject
matter hereof. The Plan and this Option Agreement may be amended pursuant to
Section 8.6 of the Plan. Such amendment must be in writing and signed by the
Corporation. The Corporation may, however, unilaterally waive any provision
hereof in writing to the extent such waiver does not adversely affect the
interests of the Participant hereunder, but no such waiver shall operate as or
be construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof.
16.
Section Headings



The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.




--------------------------------------------------------------------------------






17.    Appendix


The Option shall be subject to any additional terms and conditions for non-U.S.
employees set forth in Appendix A attached hereto (“Appendix A”) and any special
terms and conditions for Participant’s country set forth in Appendix B attached
hereto (“Appendix B”). Moreover, if the Participant relocates to one of the
countries included in Appendix B, the special terms and conditions for such
country will apply to the Participant to the extent the Corporation determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons. Appendix A and Appendix B constitute part of
the Option Agreement.


18.    Imposition of Other Requirements


The Corporation reserves the right to impose other requirements on Participant’s
participation in the Plan, on the Option and on any shares of Common Stock
acquired under the Plan, to the extent the Corporation determines it is
necessary or advisable for legal or administrative reasons, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.


19.    Clawback Policy


The Option is subject to the forfeiture and clawback provisions of Section
8.14(a) of the Plan.


20.    No Advice Regarding Grant


The Participant is hereby advised to consult with his or her own tax, legal
and/or investment advisors with respect to any advice the Participant may
determine is needed or appropriate with respect to the Option (including,
without limitation, to determine the foreign, state, local, estate and/or gift
tax consequences with respect to the Option and any shares that may be acquired
upon exercise of the Option). Neither the Corporation nor any of its officers,
directors, affiliates or advisors makes any representation (except for the terms
and conditions expressly set forth in this Option Agreement) or recommendation
with respect to the Option. Except for the withholding rights contemplated by
Section 8.5 of the Plan, the Participant is solely responsible for any and all
tax liability that may arise with respect to the Option and any shares that may
be acquired upon exercise of the Option.




























































--------------------------------------------------------------------------------




 
APPENDIX A


ADDITIONAL TERMS AND CONDITIONS OF OPTION AGREEMENT
FOR NON-U.S. EMPLOYEES




1.
Terms of Plan Participation for Non-U.S. Participants



The Participant understands that this Appendix A contains additional terms and
conditions that, together with the Plan and the Option Agreement, govern the
Participant’s participation in the Plan if the Participant is working or
resident in a country other than the United States. The Participant further
understands that the Participant’s participation in the Plan also will be
subject to any terms and conditions for the Participant’s country set forth in
Appendix B attached hereto. Capitalized terms used but not defined in this
Appendix A shall have the same meanings assigned to them in the Plan and/or
Option Agreement.


2.
Tax Consequences, Withholding, and Liability

The Participant acknowledges that, regardless of any action taken by the
Corporation or, if different, the Participant’s employer (“Employer”), the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and this Option and legally applicable
to the Participant (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Corporation or
the Employer. The Participant further acknowledges that the Corporation and/or
the Employer (1) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Option, including,
but not limited to, the grant, vesting, or exercise of the Option, the
subsequent sale of shares of Common Stock acquired pursuant to such exercise and
the receipt of any dividends; and (2) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the Option to
reduce or eliminate the Participant’s liability for Tax-Related Items or achieve
any particular tax result. If the Participant is or becomes subject to
Tax-Related Items in more than one jurisdiction, the Participant acknowledges
that the Corporation and/or the Employer (or former employer, as applicable) may
be required to withhold or account for Tax-Related Items in more than one
jurisdiction.


The Participant agrees, prior to any relevant taxable or tax withholding event,
as applicable, to make adequate arrangements satisfactory to the Corporation
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Corporation and/or the Employer, or their respective
agents, at the Corporation’s discretion, to satisfy the obligations with regard
to all Tax-Related Items by one or a combination of the methods set forth in
Section 8.5 of the Plan. In addition, the Participant authorizes withholding
from proceeds of the sale of shares of Common Stock acquired upon exercise of
the Options either through a voluntary sale or through a mandatory sale arranged
by the Corporation (on the Participant’s behalf pursuant to this authorization
without further consent).
 
Depending on the withholding method, the Corporation may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case the Participant will receive a refund of any over-withheld
amount in cash and will have no entitlement to the Common Stock equivalent. If
the Tax-Related Items are satisfied by withholding in shares of Common Stock,
for tax purposes, the Participant is deemed to have been issued the full number
of shares subject to the exercised Options, notwithstanding that a number of the
shares are held back solely for the purpose of paying the Tax-Related Items.


The Participant further agrees to pay to the Corporation or the Employer, any
amount of Tax-Related Items that the Corporation or the Employer may be required
to withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Corporation
may refuse to issue or deliver the shares of Common Stock or the proceeds of the
sale of shares if the Participant fails to comply with the Participant’s
obligations in connection with the Tax-Related Items.


3.
Nature of Grant



By accepting the Option and any shares of Common Stock, the Participant
acknowledges, understands and agrees that:
(a)the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of stock options, or
benefits in lieu of stock options, even if a stock option has been granted in
the past;






--------------------------------------------------------------------------------




(b)all decisions with respect to future stock options or other grants, if any,
will be at the sole discretion of the Corporation;


(c)the Option and any shares of Common Stock acquired under the Plan, and the
income and value of same, are not intended to replace any pension rights or
compensation;


(d)the Option and any shares of Common Stock acquired under the Plan, and the
income and value of same, are not part of the Participant’s normal or expected
compensation for any purposes including, but not limited to, calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement benefits or
payments or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Corporation or the Employer or any Subsidiary;


(e)the future value of the shares of Common Stock underlying the Option is
unknown, indeterminable, and cannot be predicted with certainty;


(f)if the underlying shares of Common Stock do not increase in value, the Option
will have no value;


(g)if the Participant exercises the Option and acquires shares of Common Stock,
the value of such shares of Common Stock may increase or decrease in value, even
below the exercise price;


(h)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from the termination of the Participant’s
employment (for any reason whatsoever, whether or not later found to be invalid
or in breach of employment laws in the jurisdiction where the Participant is
employed or providing services, or the terms of the Participant’s employment or
service agreement, if any), and in consideration of the grant of the Option to
which the Participant is otherwise not entitled, the Participant irrevocably
agrees never to institute any claim against the Corporation, the Employer or any
Subsidiary, waives his or her ability, if any, to bring any such claim, and
releases the Corporation, the Employer and any Subsidiary from any such claim;
if, notwithstanding the foregoing, any such claim is allowed by a court of
competent jurisdiction, then, by participating in the Plan, the Participant
shall be deemed irrevocably to have agreed not to pursue such claim and agrees
to execute any and all documents necessary to request dismissal or withdrawal of
such claim;


(i)unless otherwise provided in the Plan or by the Corporation in its
discretion, the Option and the benefits evidenced by the Option Agreement do not
create any entitlement to have the Option or any such benefits transferred to,
or assumed by, another company nor to be exchanged, cashed out or substituted
for, in connection with any corporate transaction affecting the shares; and


(j)neither the Corporation, the Employer nor any Subsidiary shall be liable for
any foreign exchange rate fluctuation between the Participant’s local currency
and the U.S. dollar that may affect the value of the Option or of any amounts
due to the Participant pursuant to the exercise of the Option or the subsequent
sale of any shares of Common Stock acquired upon exercise.


4.
Data Privacy



The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Participant’s personal
data as described in this Option Agreement and any other grant materials by and
among, as applicable, the Corporation, the Employer and any other Subsidiary for
the exclusive purpose (“Data”) of implementing, administering and managing the
Participant’s participation in the Plan.


The Participant understands that the Corporation and the Employer may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Corporation, details of
the Options or any other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested or outstanding in the Participant’s favor, for the
exclusive purpose of implementing, administering and managing the Plan.


The Participant understands that Data may be transferred to E*TRADE Financial
Corporation Services, Inc. or such other stock plan service provider as may be
selected by the Corporation in the future, which is assisting the Corporation
with the implementation, administration and management of the Plan. The
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than the
Participant’s country. The Participant understands




--------------------------------------------------------------------------------




that he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. The Participant authorizes the Corporation, the Corporation’s
broker, administrative agents, and any other possible recipients which may
assist the Corporation (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan. The Participant understands he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing his or her local human resources
representative. Further, the Participant understands that he or she is providing
the consents herein on a purely voluntary basis. If the Participant does not
consent, or if the Participant later seeks to revoke his or her consent, his or
her employment status or service and career with the Corporation will not be
adversely affected; the only consequence of refusing or withdrawing the
Participant’s consent is that the Corporation would not be able to grant the
Options or other equity awards or administer or maintain such awards. Therefore,
the Participant understands that refusing or withdrawing his or her consent may
affect the Participant’s ability to participate in the Plan. For more
information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
his or her local human resources representative. Finally, upon request of the
Corporation, the Participant agrees to provide an executed data privacy consent
form to the Corporation (or any other agreements or consents that may be the
required by the Corporation) that the Corporation may deem necessary to obtain
under the data privacy laws in the Participant’s country, either now or in the
future. The Participant understands that he or she will not be able to
participate in the Plan if he or she fails to execute any such consent or
agreement.


5.
No Advice Regarding Grant



The Corporation is not providing any tax, legal, or financial advice, nor is the
Corporation making any recommendations regarding the Participant’s participation
in the Plan, or his or her acquisition or sale of the shares of Common Stock
subject to the Options. The Participant is advised to consult with his or her
personal tax, legal, and financial advisors regarding his or her participation
in the Plan before taking any action related to the Plan.


6.
Electronic Delivery and Acceptance



The Participant agrees that the Corporation may decide, in its sole discretion,
to deliver by email or other electronic means any documents relating to the Plan
or the Options. Further, the Participant agrees to participate in the Plan
through an on-line or electronic system established and maintained by the
Corporation or by a third party designated by the Corporation.
7.
Insider Trading/ Market Abuse Laws



By participating in the Plan, the Participant agrees to comply with the
Corporation’s policy on insider trading (to the extent that it is applicable to
the Participant). Further, the Participant acknowledges that the Participant’s
country may also have laws or regulations governing insider trading and that
such laws or regulations may impose additional restrictions on the Participant’s
ability to participate in the Plan (e.g., acquiring or selling shares of Common
Stock) and that the Participant is solely responsible for complying with such
laws or regulations.


8.
Foreign Asset/Account Reporting



The Participant acknowledges that there may be certain foreign asset and/or
account reporting requirements which may affect the Participant’s ability to
acquire or hold shares of Common Stock acquired under the Plan or cash received
from participating in the Plan (including from any dividends paid on shares of
Common Stock acquired under the Plan) in a brokerage or bank account outside the
Participant’s country. The Participant may be required to report such accounts,
assets or transactions to the tax or other authorities in the Participant’s
country. The Participant also may be required to repatriate sale proceeds or
other funds received as a result of the Participant’s participation in the Plan
to the Participant’s country through a designated bank or broker within a
certain time after receipt. The Participant acknowledges that it is the
Participant’s responsibility to be compliant with such regulations, and the
Participant is advised to consult his or her personal legal advisor for any
details.


9.
Language



If the Option Agreement or any other document related to the Plan has been
translated into a language other than English and the meaning of the translated
version is different than the English version, the English version will control.




